The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The Applicants’ election of Claims 1-13 & 24-25 (Species I), dated May 19, 2022, is acknowledged.  Claims 14-23 have been withdrawn from further consideration.
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-5, 7-10 and 24-25 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 8,044,464 to Yamazaki et al (hereinafter Yamazaki).
In re claim 1, Yamazaki discloses a semiconductor device, comprising:
- a first semiconductor layer 119 (or 108 in Fig. 7C), wherein first transistors 230 are fabricated in the first semiconductor layer [Fig. 1A and col. 5, ln.45];
- a back end stack over the first transistors 230225, 226 and vias electrically coupled to the first transistors 230 [col. 5, ln.51 & col. 6, ln.2]; and
- a second semiconductor layer 216 over the back end stack [Fig. 1A and col. 5, ln.65], wherein:
. the second semiconductor layer 216 (of p-channel FET 231, in col. 7, lns.44-55) is a different semiconductor than that of the first semiconductor layer 119 (of n-channel FET 230), and
. second transistors 231 are fabricated in the second semiconductor layer 216 [Fig. 1A].
In re claim 2, Yamazaki discloses the first semiconductor layer 119 comprising silicon [col. 10, lns.40-54], and the second semiconductor layer 216 [Fig. 1A and col. 5, ln.41] comprising a III-V or III-nitride semiconductor material.
In re claim 3, Yamazaki discloses the second semiconductor layer 216 bonded to the back end stack by an oxide layer 212 [Figs. 7D-E and col. 6, ln.6].
In re claim 4, Yamazaki discloses the second semiconductor layer 216 having a footprint that is substantially equal to a footprint of the first semiconductor layer 119 [Figs. 1A-B, 2A-B].
In re claim 5 Yamazaki discloses second semiconductor layer 216 being a 
In re claim 7, Yamazaki discloses the second transistors 231 being planar transistors [Figs. 1A-B].
In re claim 8, Yamazaki discloses the second transistors 231 being non-planar transistors [Figs. 1A-B].
In re claim 9, Yamazaki discloses the second transistors 231 being tri-gate transistors [Figs.1A-B, 2A-B]
In re claim 10, Yamazaki discloses the second transistors 231 being nano-wire transistors [Figs. 1A-B].
In re claim 24, Yamazaki discloses a computing device[,] inherently comprising an integrated circuit die 501-510 coupled to a motherboard 500 [Figs. 9, 12], wherein the integrated circuit die[,] comprises: 
- a first semiconductor layer 119 (or 108 in Fig. 7C), wherein first transistors 230 are fabricated in the first semiconductor layer [Fig. 1A and col. 5, ln.45];
- a back end stack over the first transistors 230225, 226 and vias electrically coupled to the first transistors 230 [col. 5, ln.51 & col. 6, ln.2]; and
- a second semiconductor layer 216 over the back end stack [Fig. 1A and col. 5, ln.65], wherein:
. the second semiconductor layer 216 (of p-channel FET 231, in col. 7, lns.44-55) is a different semiconductor than that of the first semiconductor layer 119 (of n-channel FET 230), and 
. second transistors 231 are fabricated in the second semiconductor layer 216 [Figs. 1A-B].
In re claim 25, Yamazaki discloses the computing device [Figs. 14A-B] being a laptop, a netbook, a notebook, an Ultrabook, a smartphone, a tablet, a personal digital assistant, an ultra mobile PC, a mobile phone, a desktop computer, a server, a printer, a scanner, a monitor, a set-top box, entertainment control unit, a digital camera, a portable music player, or a digital video recorder.	
4.	Claims 1-3, 7-10 and 24-25 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 9,331,071 to Sunamura et al (hereinafter Sunamura).
In re claim 1, Sunamura discloses a semiconductor device, comprising:
- a first semiconductor layer 101, wherein first transistors 121 are fabricated in first semic layer [Fig1B];

    PNG
    media_image1.png
    413
    310
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    450
    620
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    632
    701
    media_image3.png
    Greyscale

Application Fig.1A VS. Yamazaki (US 8,044,464)Fig.1A, Sunamura (US 9,331,071)Fig.1B
- a back end stack 130, 140, 150 over the first transistors 121 comprising conductive traces 142, 144,
162, 164 and vias electrically coupled to the first transistors 121 [col. 6]; and
- a second semiconductor layer 220 over the back end stack, wherein:
. the second semiconductor layer 220 [col. 10, ln.7] is a different semiconductor than that of the first semiconductor layer 101 [col. 9, ln.42], and 
. second transistors 200 are fabricated in the second semiconductor layer [Fig. 1A].
In re claim 2, Sunamura discloses the first semiconductor layer 101 comprising silicon [col. 9], and the second semiconductor layer 220 [col.10, lns5-12] comprising III-V or III-nitride semiconductor material
In re claim 3, Sunamura discloses the second semiconductor layer 220 bonded to the back end stack 130, 140, 150 by an oxide layer 171 [Fig. 1B].
In re claim 7, Sunamura discloses the second transistors 200 being planar transistors [Fig. 1A].
In re claim 8, Sunamura discloses the second transistors 200 being non-planar transistors [col. 6].
In re claim 9, Sunamura discloses the second transistors 200 being tri-gate transistors [Fig. 1A].
In re claim 10, discloses the second transistors 200 being nano-wire transistors [Figs. 3I-J, 8D-E].
In re claim 24, Sunamura discloses a computing device[,] inherently comprising an integrated circuit die coupled to a motherboard [Fig. 28 & col. 28], wherein the integrated circuit die[,] comprises: 
- a first semiconductor layer 101, wherein first transistors 121 are fabricated in the first semiconductor layer [Fig. 1B];
- a back end stack 130, 140, 150 over the first transistors 121 comprising conductive traces 142, 144, 162, 164 and vias electrically coupled to the first transistors 121 [col. 6]; and
- a second semiconductor layer 220 over the back end stack, wherein:
. the second semiconductor layer 220 [col. 10, ln.7] is a different semiconductor than that of the first semiconductor layer 101 [col. 9, ln.42], and 
. second transistors 200 are fabricated in the second semiconductor layer [Fig. 1A].
In re claim 25, Sunamura discloses the computing device [Fig. 28 & col. 28] being a laptop, a netbook, a notebook, an Ultrabook, a smartphone, a tablet, a personal digital assistant, an ultra mobile PC, a mobile phone, a desktop computer, a server, a printer, a scanner, a monitor, a set-top box, entertainment control unit, a digital camera, a portable music player, or a digital video recorder.

5.	Claims 1-5, 7-13 and 24-25 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent No. 10,692,839 to Dasgupta et al (hereinafter Dasgupta). 
In re claim 1, Dasgupta discloses a semiconductor device[,] comprising: 
- a first semiconductor layer (i.e., III-N layers 225, in Fig. 2), wherein first transistors 230 are fabricated in the first semiconductor layer 225;
- a back end stack (i.e., substrate 205, in Fig. 2) over the first transistors 230, wherein the back end stack 205 comprises conductive traces 265 and vias electrically coupled to the first transistors 230; and
- a second semiconductor layer (i.e., silicon substrate 270) over the back end stack 205, wherein the second semiconductor layer 270 [col. 8, ln.14] is a different semiconductor than that of the first semiconductor layer 225 [col. 5, ln.30], and wherein second transistors 260 are fabricated in the second semiconductor layer 270. 
In re claim 2, Dasgupta discloses the first semiconductor layer 225 comprising silicon [col. 8, ln.14], and the second semiconductor layer 270 (i.e., GaN layer 220, in col. 5, ln.30) comprising III-V or III-nitride semiconductor material.
In re claim 3, Dasgupta discloses the second semiconductor layer bonded to the back end stack 205 by an oxide layer (i.e., grey-color layer under layer 220, in Fig. 4).
In re claim 4, Dasgupta discloses the second semiconductor layer 270 having a footprint that is substantially equal to a footprint of the first semiconductor layer 225 [Figs 2 & 4].
In re claim 5, Dasgupta discloses second semiconductor layer 270 being a transferred layer [Figs. 2-4].
In re claim 7, Dasgupta discloses the second transistors 260 being planar transistors [Figs. 2, 4]. 
In re claim 8, Dasgupta discloses the second transistors 260 being non-planar transistors [col. 8].
In re claim 9, Dasgupta discloses the second transistors 260 being tri-gate transistors [Figs. 2, 4].
In re claim 10, Dasgupta discloses the second transistors 260 being nano-wire transistors [col. 8].
In re claim 11, Dasgupta discloses a redistribution layer (e.g., under-bump metallization and redistribution layers, in Fig. 2 & col. 7, ln.35) over the second semiconductor layer 270.
In re claim 12, Dasgupta discloses vias 265 from the redistribution layer 280 to the back end stack 205, wherein the vias pass through the second semiconductor layer 270 [Figs. 2 & 4].
In re claim 13, Dasgupta discloses a package substrate 240 coupled to the passivation layer.
In re claim 24, Dasgupta discloses a computing device [,] comprising an integrated circuit die coupled to a motherboard [Figs. 7-8], wherein the integrated circuit die[,] comprises: 
- a first semiconductor layer (i.e., III-N layers 225, in Fig. 2 and col. 5, ln.30), wherein first transistors 230 are fabricated in the first semiconductor layer 225;
- a back end stack (i.e., bond layers 280, in Fig. 2) over the first transistors 230, wherein the back end stack comprises conductive traces 265 and vias electrically coupled to the first transistors 230; and
- a second semiconductor layer (i.e., silicon substrate 270, in col. 8, ln.14) over the back end stack 280, wherein second semiconductor layer 270 is a different semiconductor than that of first semiconductor layer 225, and wherein second transistors 260 are fabricated in the second semiconductor layer 270. 
In re claim 25, Dasgupta discloses the computing device [Figs. 7-8] being a laptop, a netbook, a notebook, an ultra book, a smartphone, a tablet, a personal digital assistant (PDA), an ultra mobile PC, a mobile phone, a desktop computer, a server, a printer, a scanner, a monitor, a set-top box, entertainment control unit, a digital camera, a portable music player, or a digital video recorder.

    PNG
    media_image4.png
    466
    655
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    282
    563
    media_image5.png
    Greyscale
	 
    PNG
    media_image6.png
    380
    360
    media_image6.png
    Greyscale

Application(Fig.2A) vs. Dasgupta (US Patent 10,692,839)Fig.4, Rubin (US Pat. 10,748,901)Fig.1A 
6.	Claims 1-4, 6-12 and 24-25 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent No. 10,748,901 to Rubin et al (hereinafter Rubin). 
In re claim 1, Rubin discloses a semiconductor device[,] comprising: 
- a first semiconductor layer (i.e., silicon substrate 100, in Figs. 1-18), wherein first transistors G1, G2 are fabricated in the first semiconductor layer 100;
- a back end stack (i.e., layer 170 including conductors 150, 154, 160, 162, Fig. 1A) over first transistors G1, G2, wherein the back end stack 170 comprises conductive traces 160, 162 and vias 150, 154 electrically coupled to the first transistors; and
- a second semiconductor layer (i.e., nanosheet layers N1-N5, in Fig. 1A), over the back end stack 170, wherein second transistors DG1, DG2 are fabricated in the second semiconductor layer N1-N5, and the second semiconductor layer being a different semiconductor than the first semiconductor layer.
In re claim 2, Rubin discloses the first semiconductor layer comprising silicon (i.e., silicon substrate 100, in col. 6, ln.20), and the second semiconductor layer (i.e., layer N1-N5, in col. 9 to col. 10, ln.15) comprising III-V or III-nitride semiconductor material.
In re claim 3, Rubin discloses the second semiconductor layer N1-N5 bonded to the back end stack 170 by an oxide layer 200 [Figs. 1-18 & col. 8, ln.60].
In re claim 4, Rubin discloses the second semiconductor layer N1-N5 having a footprint that is substantially equal to a footprint of the first semiconductor layer 100 [Figs. 1-18].
In re claim 6, Rubin does not suggest the second semiconductor layer N1-N5 having a thickness between 10 and 50nm [Fig. 1A and cols. 9-10].
In re claim 7, Rubin discloses the second transistors DG1, DG2 being planar transistors [Figs. 1-18].
In re claim 8, Rubin discloses the second transistors DG1, DG2 being non-planar transistors [col. 6].
In re claim 9, Rubin discloses the second transistors DG1, DG2 being tri-gate transistors [Figs. 1-18].
In re claim 10, Rubin discloses the second transistors DG1, DG2 being nano-wire transistors [col. 6].
In re claim 11, Rubin discloses a redistribution layer 180 over the second semiconductor layer N1-N5 [Figs. 1-18 and col. 9].
In re claim 12, Rubin discloses vias 150, 154 from the redistribution layer 180 to the back end stack 170, wherein the vias pass through the second semiconductor layer N1-N5 [Fig. 1A].
In re claim 24, Rubin discloses a computing device [col. 1] [,] inherently comprising an integrated circuit die coupled to a motherboard, wherein the integrated circuit die[,] comprises: 
- a first semiconductor layer (i.e., silicon substrate 100, in Figs. 1-18), wherein first transistors G1, G2 are fabricated in the first semiconductor layer 100;
- a back end stack (i.e., layer 170 including conductors 150, 154, 160, 162, Fig. 1A) over first transistors G1, G2, wherein the back end stack 170 comprises conductive traces 160, 162 and vias 150, 154 electrically coupled to the first transistors; and
- a second semiconductor layer (i.e., nanosheet layers N1-N5, in Fig. 1A), over the back end stack 170, wherein second transistors DG1, DG2 are fabricated in the second semiconductor layer N1-N5, and the second semiconductor layer being a different semiconductor than the first semiconductor layer.
In re claim 25, Rubin discloses the computing device [col. 1] obviously being a laptop, a netbook, a notebook, an ultra book, a smartphone, a tablet, a personal digital assistant (PDA), an ultra mobile PC, a mobile phone, a desktop computer, a server, a printer, a scanner, a monitor, a set-top box, entertainment control unit, a digital camera, a portable music player, or a digital video recorder.		
Claim Rejections - 35 U.S.C. §103
7.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 5-6 and 11-13 are rejected under 35 U.S.C. §103(a) as being unpatentable over Yamazaki et al (US. Patent 8,044,464), Sunamura et al (US. Patent 9,331,071), Basker et al (US. Patent 9,711,501) or Rubin et al ( US. Patent No. 10,748,901) in view of Dasgupta et al (US. Patent No. 10,692,839).
In re claim 5, none of the cited arts discloses second semiconductor layer being a layer transferred layer.
Dasgupta, teaching an analogous art to that of the cited arts, discloses a second semiconductor layer 270 being a 
	It would have been obvious to a person having skills in the art to have modified the device in any cited arts by utilizing “a second semiconductor layer being a transferred layer.” It’s a matter of design choice to utilize a semiconductor layer as a transferred layer so as the upper device can be transferred.
In re claim 6, none of the cited arts suggests the second semiconductor layer having a thickness between 10 and 50nm.  It would have been obvious to a person having skills in the art to have modified the semiconductor layer by utilizing the claimed layer “thickness between 10 and 50nm.” Since this is merely a semiconductor layer’s thickness that may be desired for a given application, it has been held that modifying the layer of a semiconductor device art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, none of the cited arts discloses a redistribution layer over the second semiconductor layer
Dasgupta discloses a redistribution layer (e.g., under-bump metallization and redistribution layers, in Fig. 2 & col. 7, ln.35) over a semiconductor layer 270.
	It would have been obvious to a person having skills in the art to have modified the device in any cited arts by utilizing a redistribution layer for the purpose of distributing the conducting to all contacts.
In re claim 12, Dasgupta also discloses vias 265 from the redistribution layer 280 to the back end stack 205, wherein the vias pass through the second semiconductor layer 270 [Figs. 2 & 4].
In re claim 13, none of the cited arts discloses a package substrate coupled to a passivation layer.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed passivation layer of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature recited in a claim, the Applicant must show that the chosen passivation layer is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
Contact Information
9.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 27, 2022											    /Calvin Lee/

    PNG
    media_image7.png
    7
    666
    media_image7.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815